             Case 2:13-cr-00322-RAJ Document 238 Filed 10/15/20 Page 1 of 2




 1                                                                        Hon. Richard A. Jones

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
        UNITED STATES OF AMERICA,                         NO. 2:13-cr-00322-RAJ
 7
                                 Plaintiff,               ORDER STRIKING MOTIONS
 8                 v.

 9
        LEWIS DEAN ARMSTRONG,
10
                                 Defendant.
11
            The Court is in receipt of Defendant Lewis Dean Armstrong’s pro se “Motion to
12
     Dismiss Indictment” (Dkt. #231) and his pro se “Petition to Have Trial Judge John C.
13   Coughenour Evaluated for Competency” (Dkt. #232). As set forth in the Court’s

14   previous Orders Striking Motion entered on August 16, 2019, September 19, 2019,
     July 10, 2020, August 24, 2020, and September 15, 2020, this matter was remanded by
15
     the Ninth Circuit Court of Appeals to the district court for the limited purpose of
16   determining whether Defendant was competent to understand the nature and

17   consequences of the proceedings against him and to assist properly in his post-conviction
     proceedings. The competency proceedings were concluded by this Court on March 6,
18
     2018. The matter has been remanded by the Ninth Circuit Court of Appeals for
19   resentencing. The resentencing was previously set for December 18, 2020, but due to the

20   impacts of the COVID-19 pandemic, and because Defendant’s previous counsel’s motion
     to withdraw and for appointment of successor counsel was recently granted, Defendant’s
21
     resentencing has now been rescheduled for March 5, 2021 at 10:00 a.m.
22

     ORDER STRIKING MOTIONS - 1
             Case 2:13-cr-00322-RAJ Document 238 Filed 10/15/20 Page 2 of 2




 1         Mr. Armstrong is currently represented by counsel, Terrence Kellogg. See Dkt.
     #234. As such, Mr. Armstrong may not file a pro se motion unless he complies with the
 2
     requirements of Local Civil Rule 83.2(b)(5). See Local Rules W.D. Wash. LCrR 1(a)
 3
     (adopting Local Rules W.D. Wash. LCR 83.2(b) for criminal proceedings).
 4         This Court therefore declines to entertain the motions and orders the clerk to
     STRIKE them.
 5
           DATED this 15th day of October, 2020.
 6

 7

 8
                                                     A
                                                     The Honorable Richard A. Jones
 9                                                   United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

     ORDER STRIKING MOTIONS - 2
